Exhibit 10.01

 

[English translation from Portuguese]

 



INOVA BRASIL PROGRAM

Reference No. 0434/08

 

 

CREDIT FACILITY AGREEMENT BY AND BETWEEN
FINANCIADORA DE ESTUDOS E PROJETOS – FINEP
AND AMYRIS BRASIL S/A.

 

Stamp: FINANCIADORA DE ESTUDOS E
PROJETOS – FINEP, AGREEMENT CODE No.
0|2|10|0520|00

 

Stamp: Registry of Deeds and
Documents/Campinas, microfilm
1123292

 

By this private instrument, FINANCIADORA DE ESTUDOS E PROJETOS – FINEP, a
state-owned company operated by the Ministry of Science and Technology, with
head office in Brasília, Federal District, and which provides services in this
city, at Praia Flamengo 200 – parte, Federal Taxpayer Registration CNPJ No.
33.749.086/0001-09, hereinafter referred to as FINEP, and AMYRIS BRASIL S.A., a
corporation with head office in the City of Campinas, State of São Paulo, at Rua
James Clerk Maxwell, n° 315, CEP 13069-380, Federal Taxpayer Registration CNPJ
No. 09.379.224/0001-20, hereinafter referred to as BORROWER, by their legal
representatives:

 

 

 

SECTION ONE PRICE

 

FINEP hereby extends to BORROWER a credit facility in the amount of up to six
million four hundred and thirty-five thousand Brazilian Reais (R$6,435,000.00)
as part of the global cost of the PROJECT identified in Section Two, in the
total amount of

twenty million nine hundred and eighty-one thousand nine hundred and ninety-nine
Brazilian Reais and ninety-one cents (R$20,981,999.91).

 

SECTION TWO PURPOSE

 

The purpose of the credit facility extended hereunder is to partially fund
expenses incurred to develop the PROJECT “RESEARCH AND DEVELOPMENT OF
FERMENTATION PROCESS FOR PILOT PRODUCTION OF SUGARCANEBASED BIODIESEL”,
hereinafter simply referred to as PROJECT (FINEP reference No. 0434/08),
pursuant to Resolution No. 0167/10, issued on May 10, 2010 by FINEP’S Executive
Board, in accordance with the Disbursement Scheduled approved by FINEP.

 

SECTION THREE AVAILABILITY OF FUNDS

 

1. Subject to the financial and budgetary availability of FINEP, which is
subject to the definition of funds for its investments, the credit facility
contemplated herein shall be

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

extended in four (4) disbursements, upon compliance with the conditions
established in Section Five, which disbursements shall be available for
withdrawal as follows:

 

1st disbursement: one million seven hundred and fifty-five thousand Brazilian
Reais (R$1,755,000.00) after execution hereof;

 

2nd disbursement: one million five hundred and sixty thousand Brazilian Reais
(R$1,560,000.00) one hundred and eighty (180) days after release of the first
disbursement;

 

3rd disbursement: one million five hundred and sixty thousand Brazilian Reais
(R$1,560,000.00) one hundred and eighty (180) days after release of the second
disbursement;

 

4th disbursement: one million five hundred and sixty thousand Brazilian Reais
(R$1,560,000.00) one hundred and eighty (180) days after release of the third
disbursement.

 

1.During the period of use of funds, BORROWER agrees to keep a checking account
informed to FINEP for release of the funds obtained hereunder, as provided in
Section Five, item 1 of this Agreement.

 

2.The disbursements not made within the estimated period shall be automatically
rescheduled for the immediate following equivalent period. Should the late
disbursement be reasonably caused by BORROWER for two (2) consecutive periods, a
new Disbursement Schedule shall be approved by FINEP, subject to FINEP’S
financial and budgetary availability.

 

3.The date of execution hereof shall be deemed the reference date with regard to
the periods contemplated in the Disbursement Schedule.

 

4.The installments provided and not completely used within thirty (30) months as
of the date of execution hereof shall be automatically cancelled.

 

5.1. At the request of BORROWER, FINEP may, at its sole discretion, extend the
terms for use of the disbursements or revoke cancellation of any disbursement,
provided FINEP accepts BORROWER’S reasons, which shall be submitted in writing.

 

 

SECTION FOUR CONSIDERATION

 

BORROWER hereby irrevocably and irreversibly agrees to share the PROJECT
development costs described in Section Two above with proprietary funds in the
minimum amount of fourteen million five hundred and forty-six thousand nine
hundred and ninety-nine Brazilian Reais and ninety-one cents (R$14,546,999.91).

 

 

SECTION FIVE

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

CONDITIONS FOR THE DISBURSEMENT OF FUNDS

 

1. The first disbursement shall be conditional upon performance of the following
actions, by BORROWER, within up to sixty (60) days as of execution hereof:

 

a) prove transcription of this Agreement in one of the Registries of Deeds and
Documents of the head office of BORROWER;

 

b) inform the checking account for release of the funds;

 

c) present a Debt Clearance Certificate relating to Social Security and
Third-Party Contributions issued by the Federal Revenue Office;

 

d) present an insurance policy covering movable property (machinery /
equipment);

 

1.1. BORROWER’S failure to comply with the obligations listed above within the
agreed term shall result in automatic termination hereof and shelving of the
PROJECT.

 

2. The following disbursements shall be conditional upon submission of the
following documents by BORROWER to FINEP:

 

a) statement of the expenses incurred from the funds previously released by
FINEP;

 

b) statement of the use of proprietary funds in the minimum amount of:

 

i) eleven million one hundred and forty-four thousand six hundred and fourteen
Brazilian Reais and fifty-nine cents (R$11,144,614.59)

for release of the second disbursement;

 

ii) one million one hundred and thirty-four thousand and eighty-five cents
(handwritten: Brazilian Reais – initialed) (R$1,134,085.00) for release of the
third disbursement;

 

iii) one million one hundred and thirty-four thousand and eighty-five cents
(handwritten: Brazilian Reais – initialed) (R$1,134,085.00) for release of the
fourth disbursement;

 

c) partial report on the progress of the PROJECT;

 

d) Debt Clearance Certificate relating to Social Security and Third-Party
Contributions issued by the Federal Revenue Office;

 

e) bank letters of guarantee in accordance with the provisions of Section Twelve
hereof, in the following amounts:

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

i) For the second disbursement, a bank letter of guarantee in the minimum amount
of one hundred and forty-four thousand two hundred and sixty-six Brazilian Reais
and seventy-eight cents (R$144,266.78), plus charges hereunder, which bank
letter of guarantee shall be valid until thirty (30) days after the maturity
date of the last amortization installment; ii) For the third disbursement, a
bank letter of guarantee in the minimum amount of one million five hundred and
sixty thousand Brazilian Reais (R$1,560,000.00), plus charges hereunder, which
bank letter of guarantee shall be valid until thirty (30) days after the
maturity date of the last amortization installment; iii) For the fourth
disbursement, a bank letter of guarantee in the minimum amount of one million
five hundred and sixty thousand Brazilian Reais (R$1,560,000.00), plus charges
hereunder, which bank letter of guarantee shall be valid until thirty (30) days
after the maturity date of the last amortization installment;

 

3. Within up to one hundred and eighty (180) days after the last disbursement,
BORROWER shall provide FINEP with:

 

a) statement of the expenses incurred from the funds previously released by
FINEP;

 

b) statement of the use of proprietary funds – compensation – in the minimum
amount of one million one hundred and thirty-four thousand two hundred and
fifteen Brazilian Reais and thirty-two cents (R$1,134,215.32);

 

c) one (1) copy of the Final Report on the PROJECT, along with an up to 200-word
summary for external disclosure purposes, which shall provide information
relating to the results of the PROJECT, and which shall highlight up to six (6)
keywords identifying the contents of these results;

 

1.The expense statements mentioned in items 2 and 3 of this Section shall
discriminate the expenses incurred with the PROJECT, identifying the underlying
event, the amount and the number of the corresponding tax invoice or similar
document.

 

2.FINEP shall only release the installments in case it understands that the
documents referred to in items 1 and 2 above are satisfactory.

 

 

SECTION SIX CHARGES

 

1. For purposes of the provisions hereof, the following terms are defined:

 

a) SPREAD – Percentage amount corresponding to the remuneration of the invested
capital;

 

b) TJLP – Long-Term Interest Rate, as disclosed by the Central Bank of Brazil;

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

c) REDUCTION FACTOR – Non-capitalized portion of the TJLP, currently established
as six percent (6%) per year;

 

d) CAPITALIZATION FACTOR – Corresponds to the result of the adjustment to the
TJLP at the reduction factor;

 

e) EQUALIZATION – Instrument that allows reduction of the charges hereunder to
be paid by BORROWER to FINEP;

 

f) EQUALIZATION FACTOR – Based on Administrative Regulation – MCT No. 727, of
November 24, 2005 (published in the Brazilian Federal Register on November 25,
2005), it adjusts the total amount of interest owed under each transaction,
including the portion relating to the TJLP and the portion relating to the
SPREAD.

 

g) DEFAULT – For purposes of article 4 of the Administrative Regulation – MCT
No. 727, of November 24, 2005 (published in the Brazilian Federal Register on
November 25, 2005), the company that fails to comply with its obligations to
FINEP within up to twenty (20) days after the contractual maturity date relating
to each installment of interest and/or amortization is deemed to be in financial
default. Two successive or alternate late payments in the same fiscal year shall
result in loss of the fixed interest rate benefit. In addition, with regard to
technical default and for purposes of the aforementioned article, companies that
fail to comply with the contractual obligations and to observe the contractual
terms for more than ninety (90) days shall loose the fixed interest rate
benefit.

 

2. The principal amount of the debt shall accrue interest at the rate of five
percent (5%) per year.

 

2.1. The charges contemplated in item 2 result from the deduction of the
equalization factor relating to the TJLP from the charges owed corresponding to
the sum of the five percent (5%)-spread per year and the TJLP.

 

2.2. The amount determined in accordance with the provisions of item 2 of this
Section shall be due on a monthly basis during the grace period. During the
amortization period, the aforementioned amount shall be due jointly with the
installments of the principal amount and upon termination or liquidation of the
Agreement.

 

3. In the event of loss of the fixed interest rate benefit,a spread of five
percent (5%) per year above the TJLP shall be charged, in which case the
criterion contemplated in items I and II below shall apply:

 

I -TJLP in excess of six percent (6%) per year:

 

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

a) The amount corresponding to the portion of the TJLP in excess of six percent
(6%) per year shall be capitalized on a daily basis and assessed by means of
application of the following term of capitalization to the outstanding balance,
taking into consideration all financial events occurred during such period:

 

n/360

 

FC= [1 + TJLP)/1.06], where:

 

FC -Capitalization Factor;

 

TJLP -Long-Term Interest Rate, as disclosed by the Central Bank of Brazil,
expressed in decimals;

 

n – number of days from the date of the financial event to the date of
capitalization, maturity or liquidation of the obligation. Financial event means
any and all financial fact that results or may result in a change in the
outstanding balance.

 

The currency URTJ-01 shall be used as operational support for this term of
capitalization. The daily rate shall be obtained by means of application of the
FC factor on the rate of the preceding date, where n=1.

 

b) SPREAD of five percent (5%) per year above the TJLP, as mentioned in item 3
of this Section, plus the reduction factor (six percent per year – 6%) shall
apply to the outstanding balance on the maturity date of the interests mentioned
in item 3.1 below, or on the date of termination or liquidation hereof. For
purposes of daily calculation of interest, the number of days between the date
of each financial event and the aforementioned maturity dates shall be taken
into consideration.

 

c) The amount referred to in item I, letter “a” of this Section, which shall be
capitalized and incorporated in the principal amount of the debt, shall be
payable simultaneously to the installments of principal.

 

II -TJLP equal or inferior to six percent (6%) per year:

 

a) The capitalization factor of the outstanding balance shall be one (1);

 

b) SPREAD of five percent (5%) per year plus the TJLP shall apply to the
outstanding balance on the maturity date of the interests mentioned in item 3.1
below, or on the date of termination or liquidation hereof. For purposes of
daily calculation of interest, the number of days between the date of each
financial event and the aforementioned maturity dates shall be taken into
consideration.

 

3.1. The amount determined in accordance with the provisions of items I and II
of this Section, as the case may be, shall be due on a monthly basis during the
grace period. During the amortization period, the aforementioned amount shall be
payable simultaneously to the



 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

installments of the principal and upon termination or liquidation of the
Agreement.

 

4. In the event of default or in case the amount offered is not sufficient for
liquidation of at least one installment of the debt, a special account shall be
opened with FINEP in the name of BORROWER, where the amount of the installments
in default plus the charges contemplated in the following items shall be
recorded as debit. All payments made by BORROWER shall be accepted as partial
payments of the debt. This procedure, however, shall not result in novation of
the debt and may not be claimed as a sufficient reason to suspend or suppress
the default or immediate claim to the obligation, subject to the provision of
Section Seven – LOSS OF THE FIXED INTEREST RATE BENEFIT.

 

4.1. A fine of up to ten percent (10%) shall immediately apply to the amount of
the obligations in default. Such fine shall be calculated in accordance with the
number of days in default, as explained in the following table:

 

4.2. The defaulting BORROWER shall also be subject to the payment of interest on
late payment of one percent (1%) per month, levied on the overdue amount, in
addition to the fine referred to in subsection 4.1 above, which shall be
calculated per day of delay.

 



Number of Days in Default  Fine  One (1)  One percent (1%)  Two (2)  Two percent
(1%)  Three (3)  Three percent (3%)  Four (4)  Four percent (4%)  Five (5)  Five
percent (5%)  Six (6)  Six percent (6%)  Seven (7)  Seven percent (7%)  Eight
(8)  Eight percent (8%)  Nine (9)  Nine percent (9%)  Ten (10)  Ten percent
(10%) 

 

4.3. The installments coming due shall be subject to the charges contemplated
herein.

 

4.4. Should the entire amount due be immediately claimed, the outstanding
balance shall accrue the amounts contemplated in the preceding subsections of
this Section.

 

5. The amount corresponding to one percent (1%) of the credit facility shall be
used to cover inspection and supervision expenses. This percentage shall be
applied on the amount of each disbursement and shall be deducted upon actual
release of the corresponding disbursement.

 

6. In the event of any change in the statutory fund remuneration criteria, the
remuneration contemplated herein shall observe the new remuneration criteria
relating

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

to such funds that, in addition to preserving the actual value of the
transaction, shall remunerate it at the same preceding levels. In this case, the
new criterion shall only be owed as of the date on which FINEP gives BORROWER
written notice of such change.

 

 

SECTION SEVEN LOSS OF THE FIXED INTEREST RATE BENEFIT

 

1. Any default as defined in Section Six, item 1, letter “g” shall result in
full loss of the fixed interest rate benefit until the end of the term of
effectiveness hereof, effective as of the date of the default, which loss of the
fixed interest rate benefit shall relate to the outstanding installments coming
due, so that the outstanding balance shall be recalculated as of that date, upon
elimination of the benefit, as provided in Section Six, item 3.

 

1.1. Loss of the fixed interest rate benefit shall also apply as a result of a
technical and/or financial default hereunder and/or in any other instrument
executed by and among BORROWER and FINEP.

 

 

SECTION EIGHT OUTSTANDING BALANCE

 

The outstanding balance shall be composed of the sum of the amount of the
disbursements plus the charges established in Section Six.

 

 

SECTION NINE GRACE PERIOD AND AMORTIZATION

 

1.The charges contemplated in Section Six shall be due during the twenty
(20)-month grace period, which is the period from the date of execution hereof
and the maturity date of the first amortization installment.

 

2.The outstanding balance shall be paid to FINEP in eighty-one (81) monthly and
successive installments, each of which in the amount of the outstanding balance
divided by the number of amortization installments coming due. The maturity date
of the first installment shall be July 15, 2012 and the other installments shall
be due on the same day of the following months. The maturity date of the last
installment shall be March 15, 2019.

 

3.Failure to receive the collection notice shall not exempt BORROWER from the
obligation to pay the outstanding installments on the dates stated herein.

 

4.Whenever the maturity date of the principal and charges falls on a Saturday,
Sunday or national holiday, including bank holiday, such amount shall be paid on
the first following business day.

 

SECTION TEN OTHER OBLIGATIONS OF BORROWER

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

In order to use the credit facility and until final payment of the whole debt
resulting therefrom, BORROWER agrees to comply with the following obligations,
in addition to other obligations established elsewhere in this Agreement:

 

a) to answer by mail any request of information sent by FINEP within up to
thirty (30) days as of the date of request, with regard to the progress of the
works or the outcome of the PROJECT, without prejudice to the inspection to be
carried out by FINEP;

 

b) to keep for a term of five (5) years, in am exclusive file available to
FINEP, the evidentiary documents relating to the expenses listed in the
statements referred to in items 2 and 3 of Section Five, it being understood
that FINEP may deduct from the credit facility amount the amounts relating to
expenses that have not been proved, which have been unsatisfactorily proved or
which are not allowed. BORROWER shall submit to FINEP proof of the
aforementioned expenses within thirty (30) days as of the request made by FINEP
by mail.

 

c) to refrain from obtaining credit facilities or from performing actions that
directly or indirectly result in a reduced ability to make payments without the
prior and express consent of FINEP, except for actions performed in the ordinary
course of business;

 

d) to inform FINEP of any event that results in a reduction in its ability to
make payments or in the amount of the guarantees;

 

e) to immediately inform FINEP in writing of any event that results in the
reduction in, insufficiency or impossibility of the guarantee offered, in order
for FINEP to adopt the applicable measures. In this case, BORROWER shall
reinforce or substitute the guarantee within thirty (30) days as of the written
notice sent by FINEP by telegram, certified mail or via the Registry of Deeds
and Documents, or by means of a court notice, which shall neither result in
novation nor in release of the joint obligors/guarantors.

 

f) to pay with proprietary funds all expenses required for formalization hereof;

 

g) to grant FINEP full inspection authority concerning the execution hereof,
especially with regard to the use of the funds actually released, but also with
regard to the amounts invested as compensation;

 

h) to grant FINEP all facilities and access required for analysis of BORROWER’S
legal, technical, economic and financial condition, including, at the discretion
of FINEP, to contract audit services;

 

i) to keep FINEP informed of the outcome of the financed PROJECT, especially
with regard to the amount of the investments actually made upon implementation
of the FINAL PROJECT, on the dates established herein or upon request;

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

j) to mention, whenever it announces the PROJECT contemplated herein, FINEP’S
cooperation as lender, including at the place of execution thereof;

 

k) to prominently display in its establishment and in all promotion materials
resulting from execution of PROJECT, by means of a plate in accordance with the
model, dimensions and inscription informed on FINEP’S website
(http://www.finep.gov.br), the text below or other text provided by FINEP:

 

“VENTURE FINANCED BY FINANCIADORA DE ESTUDOS E PROJETOS – FINEP”

 

l) to participate in the costs for preparation of the PROJECT with the
additional amounts required for completion thereof;

 

m) to maintain its head office and management in Brazil, informing FINEP of any
change therein, even if within the Brazilian territory;

 

n) to inform FINEP of all changes in its capital stock and/or corporate
structure within ten days after registration thereof with the applicable
Commercial Registry or Civil Registry of Legal Entities;

 

o) to annually send its balance sheet;

 

p) to comply with the provisions of the laws relating to the Brazilian
Environmental Policy, as well as to perform, during the term of effectiveness
hereof, any action to avoid or remedy damages to the environment that may be
caused by the financed PROJECT;

 

q) to regularly comply with its obligations to the environmental authorities
during the term of effectiveness hereof.

 

 

SECTION ELEVEN NET AND CLEAR DEBT

 

BORROWER is required to acknowledge as proof of its debt all withdrawals,
requests, receipts and money orders or similar documents issued or signed by
BORROWER, as well as any accounting entry made by FINEP in this regard, and
FINEP is required to acknowledge as proof of its credit all receipts or
communications issued or signed by FINEP with regard to amounts received to the
credit of BORROWER, in order to ensure that the debt is net and clear at all
times, including interest and other expenses that shall add to the principal
amount of the debt, provided BORROWER'S right to require verification of this
proof and to be refunded for any possible credit.

 

SECTION TWELVE GUARANTEES

 

1. In order to guarantee the payment of any obligations hereunder, such as the
principal amount, interest, contractual fine and fine, BORROWER hereby provides
to FINEP:

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

1.1. A chattel mortgage on the forty-eight (48) chattels described and
identified in EXHIBIT I hereto, free and clear of any judicial or extrajudicial
lien.

 

1.1.1. The aforementioned chattels shall remain in the possession of BORROWER,
which hereby agrees to maintain them in a perfect state of conservation, safety
and operation, making the required repairs as requested by FINEP, which may
inspect the chattels at any time.

 

1.1.2. The alienation, encumbrance, lease or assignment of, or change in, the
aforementioned chattels without the prior and express consent of FINEP shall be
prohibited.

 

1.1.3. BORROWER hereby declares that it has peaceable and uncontested possession
of the chattels, free and clear of any liens or encumbrances, including tax
liens.

 

1.2. Three (3) BANK LETTERS OF GUARANTEE in the amount of each release, plus
charges, issued by a financial institution previously approved by FINEP, which
hereby agrees on its behalf and on the best terms of the law, as GUARANTOR and
primary obligor and jointly and severally liable with BORROWER, upon waiver of
the benefits contemplated in articles 827 and 333, sole paragraph of the
Brazilian Civil Code (Law 10406, of January 10, 2002), on its behalf and on
behalf of its successors, until final payment of the debt.

 

1.2.1. In order to comply with the provisions of the preceding item, BORROWER
shall submit to FINEP bank letters of guarantee previously approved by FINEP,
the maturity date of which shall be thirty (30) days after the maturity date of
the last installment of the credit facility agreement, as stated in Section
Five, item 2, letter “e” hereof.

 

1.2.2. The bank letters of guarantee shall be an integral and inseparable part
hereof.

 

1.2.3. The guarantees provided under this Section shall be deemed indivisible
with regard to the amount of the debt.

 

3. BORROWER agrees not to perform any action that could reduce the amount of the
guarantee provided hereunder.

 

3.1. BORROWER shall immediately inform FINEP in writing of the occurrence of any
event rendering the guarantees offered hereunder insufficient or unviable, and
BORROWER hereby agrees to reinforce or substitute the guarantees within thirty
(30) days as of the notice sent by FINEP by fax, telegram or certified mail or
via the Registry of Deeds and Documents, or by means of a court notice, under
penalty of FINEP being able to terminate this

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

Agreement by operation of law, regardless of any other warning, notice or
judicial or extrajudicial notification.

 

1.FINEP may agree with BORROWER on the substitution, reinforcement, release or
even waiver of the guarantees offered hereunder, which shall not result in
novation or in the release of the joint obligors or guarantors.

 

2.Should FINEP have to foreclose the securities agreed hereunder or in any
possible amendment hereto, including the chattel mortgage, the guarantor(s) or
joint obligors, if any, shall remain jointly and severally liable for the
outstanding balance, even after the judicial or extrajudicial sale of the
securities, and they hereby agree to settle such outstanding balance on the date
required by FINEP, including in the events of early maturity hereof, regardless
of any other judicial or extrajudicial warning or notice.

 

3.The securities shall be covered against all risks by an insurance policy
provided by a Brazilian insurance company to which they may be subject, for an
amount that shall never be lower than the appraisal carried out by FINEP, and
BORROWER shall present the corresponding insurance policy before the first
disbursement.

 

6.1. The insurance policy shall state that FINEP is a beneficiary to the
insurance, and it shall also provide that the insured may not reserve the right
to substitute the beneficiary without the consent of FINEP.

 

6.2. Within up to thirty (30) days before termination of the insurance, BORROWER
shall provide FINEP with a proof that the insurance of the securities has been
renewed and send FINEP the corresponding renewed policies, the premiums of which
shall have been paid.

 

6.3. Should BORROWER fail to comply with the obligation contemplated in the
preceding item, FINEP is hereby authorized to insure the asset in the name and
on account of BORROWER, which hereby appoints FINEP as its representative, with
the required powers to take out the insurance, and it further agrees to pay or
reimburse the premiums owed, the amount of which shall be added to the
outstanding balance hereof, for purposes of calculating interest and other
charges, provided FINEP’S right to declare the early maturity of the debt.

 

6.4. In the event of loss, FINEP may, at its sole discretion, invest the amount
of the compensation for payment of the outstanding balance hereunder, wholly or
in part, and any remaining amount shall be reimbursed to BORROWER.

 

6.5. No amendment to the special conditions of the insurance policies approved
by FINEP may be made without the prior written consent of FINEP.

 

6.6. BORROWER further agrees not to perform, accept or allow any action that
could suspend, impair or prevent any insurance taken out by BORROWER or by
FINEP.

 



 

INOVA BRASIL PROGRAMReference No. 0434/08

 

SECTION THIRTEEN SUSPENSION OF DISBURSEMENTS

 

Should FINEP decide to declare the early maturity of the debt, it may, upon
express notice to BORROWER, suspend disbursement of the funds in view of the
noncompliance with any obligation assumed hereunder or upon occurrence of any of
the following events, it being understood that BORROWER shall provide
information or cure the default within at most thirty (30) days:

 

a) use of the borrowed funds for purposes other than agreed or in noncompliance
with the Disbursement Schedule referred to in Section Two;

 

b) late payment of any amount owed to FINEP;

 

c) inaccuracy of information provided to FINEP by BORROWER, for purposes of
obtaining the credit extended hereunder or during performance hereof;

 

d) negligent interruption of the PROJECT;

 

e) other events that, at the discretion of FINEP, cause the compliance by
BORROWER with the obligations assumed hereunder or the achievement of the goals
for which the credit has been extended unsafe or impossible;

 

f) failure to comply with any obligation assumed by BORROWER hereunder;

 

g) in the event of judicial reorganization or agreement with creditors,
adjudication of bankruptcy or protest in respect of any negotiable instrument
with regard to BORROWER and/or its guarantor(s), except in the event of mistaken
protest and/or submission of reasonable grounds for the protest.

 

 

SECTION FOURTEEN EARLY MATURITY OF THE DEBT

 

Failure to comply with any obligation assumed hereunder or occurrence of any of
the events contemplated in the preceding Section, either before or after full
disbursement of the amount mentioned in Section One, shall grant FINEP,
regardless of judicial or extrajudicial notice, the right to terminate this
Agreement, in which case the whole debt hereunder shall become immediately due,
as calculated in accordance with the provisions of Section Seven hereof.

 

SECTION FIFTEEN CONTRACTUAL FINE

 

Should FINEP resort to the courts to receive its credit, BORROWER shall pay ten
percent (10%) of the outstanding debt as contractual fine. This fine may not be
reduced and it shall be due together with the principal and ancillary amounts.

 



 
 

 

INOVA BRASIL PROGRAM

Reference No. 0434/08

 

SECTION SIXTEEN FAILURE TO EXERCISE RIGHTS

 

No late exercise or failure to exercise any rights or powers granted to FINEP
under the law or hereunder and no forbearance of late compliance with the
obligations assumed by BORROWER shall result in novation, and none of these
actions may be construed as a waiver of such rights or powers, which may be
exercised at any time at the sole discretion of FINEP.

 

 

SECTION SEVENTEEN PLACE OF PAYMENT

 

BORROWER shall pay all amounts due hereunder, either relating to amortization or
to the payment of ancillary amounts, at FINEP’S office in the City of Rio de
Janeiro, or wherever informed by FINEP by means of a collection notice, in
Brazilian currency or by means of checks drawn to the order of FINEP.

 

 

SECTION EIGHTEEN JURISDICTION

 

The parties hereby elect the courts of the City of Rio de Janeiro to resolve any
dispute hereunder, provided FINEP’S right to choose the courts of its head
office.

 

The pages of this Agreement are initiated by Priscilla Mouta Nunes, counsel to
FINEP, who is enrolled with the Brazilian Bar Association, Rio de Janeiro
Chapter, under No. 134.164, upon authorization of the undersigned legal
representatives.

 

IN WITNESS WHEREOF, the parties execute this instrument in two (2) counterparts
of equal contents and form, for one sole effect, together with the undersigned
witnesses.

 

Rio de Janeiro, November 10, 2010.

 

By FINANCIADORA DE ESTUDOS E PROJETOS – FINEP

 

 



By /s/ Luis Manuel Rebelo Fernandes  /s/ Eduardo Moreira da Costa     Luis
Manuel Rebelo Fernandes  Eduardo Moreira da Costa      Chief Executive Officer 
Officer      CPF:  CPF:      ID:  ID:   



 

By BORROWER – AMYRIS BRASIL S/A:

 

(sgd) (sgd) [illegible] Collier Felipe Moreira Caram CPF: 218.950.128-80 CPF:
033.724.916-82

 



 
 

 

INOVA BRASIL PROGRAM

Reference No. 0434/08

 



WITNESSES:  /s/ Rômulo Carvalho /s/ Tiago Ribeiro Mendes Name: Rômulo Carvalho 
Tiago Ribeiro Mendes  CPF:  CPF: 



 

 

 

 

 

 

 

 



 
 

 

INOVA BRASIL PROGRAM

Reference No. 0434/08

EXHIBIT I

ASSETS SUBJECT TO CHATTEL MORTGAGE

 

INOVA BRASIL PROGRAM

 

 

Asset  Brand  Model  Series  1. 15-L Fermenter  Tecnal  Techbio 15  08080019,
08080016, 08080014, 09010173, 08080015  2. 15-L Fermenter  Tecnal  Techbio 15 
09060040, 09050040, 09060039, 08080018, 09060039  3. Ultra freezer  Sanyo 
MDF-U33V  890122 4. Centrifuge  Sorval  Evolution RC #728211  U28Y-421522-VT  5.
Image Digitizer  Kodak  Gel Logic 1500  C96173  6. Refrigerated centrifuge 
Eppendorf  5810R  5811XM341440  7. Sugar analyzer  YSI Life Sciences  7100 MBS 
08G000035  8. Lyophilizer  Matrin Christ  Alpha 2-4 LD Plus  14392, 31115102  9.
HPLC -ion chromatograph  Dionex  ICS-3000  061775, 08100804, 08100727, 08100879 
10. Gas chromatograph  Agilent  7890A  CN10844150, CN84251033  11. ATAGO
Spectropolarimeter  ATAGO  AP-300  082702M  12. Shaker  Thermo Scientific 
Labline MaxQ 5000 #SHKE5000-7  1.41408E+12 13. 300-L Fermenter  Sartorius 
Biostat D300-DCU  L04329-1, -2  14. 300-L Fermenter  Sartorius  Biostat
D300-DCU  L04329-1, -3  15. Hydrogenator  PARR Instruments  9003 TRS 
9003T-0811-8795  16. Gas chromatograph  Agilent  G3440AX  CN10923004,
USK0085016  17. Continuous centrifuge  Alfa-laval  LAPX 404  9160 18. Continuous
centrifuge  Alfa-laval  DX 203B-24-60  4174354/2008  19. LPG vertical boilers –
8kgf/cm2 500 kg/h  Domel  VSVG 495 -GLP  81609361, 08169362  20. LPG vertical
boilers – 8kgf/cm2 500 kg/h  Domel  VSVG 495 -GLP  81609361, 08169363 



 

Reference No. 0434/08

 



 
 

 

INOVA BRASIL PROGRAM

Reference No. 0434/08

 



21. Centrifuge DX409  JDF  DX 409 B34  4001403 22. Frings Shaker  Frings  TRG
1000  1554 23. Dechlorine Filter 2,000L/H, Carbon Steel  Equipar  - 7611 24.
Water and Oil Tank 9,000 liters, Stainless Steel 304  Equipar  - 7618 25. Honey
Storage Tank 15,000 Liters, Carbon Steel  Equipar  - 7609 26. Water Storage Tank
10,000 Liters, Carbon Steel  Equipar  - 7610 27. Must Storage Tank 3,500 Liters,
Stainless Steel 304  Equipar  - 7612 28. Clarified Must Storage Tank 3,500
Liters, Stainless Steel  Equipar  - 7613 29. Hybrid Fermentation Tank (SIP)
5,000 Liters, Stainless Steel 304  Equipar  - 7615 30. Bubble Colum Fermentation
Tank (SIP) 5,000 Liters  Equipar  - 7616 31. Aseptic Must Pressure Vessel (SIP)
7,000 Liters, Stainless Steel  Equipar  - 7614 32. Pre-Fermentation Pressure
Vessel with Shaker (SIP) 4,000 Liters  Equipar  - 7617 33. Compressor 6.8m3/min
Water Cooled  Equipar  - API781184  34. Bearing Structure – Cooling Tower –
Amyris Ma  Equipar  - Not applicable  35. Fermenter Access Platform, Stainless
Steel 304  Equipar  - Not applicable  36. Electrical protection panel (CMM) and
Transformer – Amyris D  Equipar  - Not applicable  37. Water and Oil Tank 600
Liters, Stainless Steel 304  Equipar  - 7839 38. CIP Tank with Shaker, Heating,
Insulation, 2,500 L, A  Equipar  - 7625 39. CIP Tank with Shaker, 200 L,
Stainless Steel 304 – Tag TQ 14  Equipar  - 7626 40. CIP Tank with Shaker, 200
L, Stainless Steel 304 – Tag TQ 15  Equipar  - 7648



 

 



 
 

 





41. CIP Tank with Shaker, Heating, Insulation, 2,500 L, A  Equipar  - 7647 42.
CIP Tank with Shaker, Heating, Insulation, 2,500 L, A  Equipar  - 7646 43. FENE
Oil Storage Tank 600 Liters, Stainless Steel 304  Equipar  - 7621 44. Cold
Vinasse Tank 1,000 Liters, Stainless Steel 304  Equipar  - 7619 45. Cold Vinasse
Tank 15,000 Liters, Fiberglass  Equipar  - 10857 46. Cooling Tower 90,000 L/H 
Equipar  - 0005/08  47. Oil Condenser Pressure Vessel – Exchanging Area 1.0m2 
Equipar  - 7624 48. Compressed Air Pressure Vessel 3,000 Liters, Carbon Steel 
Equipar  - OP7627 

 

 

 

 

 

 

 

 

